Citation Nr: 1759211	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-06 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to a total disability rating due to individual unemployability (TDIU) to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Lecia King-Wade, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to October 1973, from April 1981 to July 1981, and from November 1990 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to Atlanta, Georgia.

The Board notes that this matter was previously before the Board, and, in February 2016, this matter was remanded for additional development.  Subsequent development in substantial compliance with the Board's remand instructions has been completed.

The Board notes that the in February 2016 the Board previously took limited jurisdiction of entitlement to service connection for erectile dysfunction, a left knee condition, a left hip condition, and hypertension and whether new and material evidence has been submitted to reopen a claim for entitlement for service connection for a cervical spine condition pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In August 2016, the Veteran was granted service connection for a cervical spine condition and erectile dysfunction.  This is considered a full prayer of relief, and, therefore, the Board no longer has jurisdiction over the claim.  In August 2016, a statement of the case was issued for entitlement to service connection for a left knee condition, a left hip condition, and hypertension.  Nevertheless, the Veteran failed to timely perfect his substantive appeal to the Board, and, therefore, the Board shall not address these issues any further.
 

FINDING OF FACT

The Veteran's service-connected disabilities prevent him from securing and maintaining substantially gainful employment, and the Veteran has been assigned a single disability rating that is at least 60 percent disabling.
CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C. 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case however, the disposition is fully favorable to the Veteran, and, therefore, any failure on VA's part to notify and assist the Veteran is deemed moot.

TDIU

The Veteran contends that he is entitled to TDIU.  He first filed for TDIU in August 2009, and, in October 2009, the RO denied the Veteran's claim.  The Veteran appealed.  

In order to meet the criteria for TDIU, the Veteran must meet the schedular requirements for TDIU and it must be demonstrated that he is unable to secure and maintain substantially gainful employment due to his previously service-connected disabilities.  As discussed below, both these criteria have been met.

The schedular rating criteria for TDIU requires that the Veteran either have been assigned a single disability rating that is at least 60 percent disabling or multiple sdc that combine to a rating of at least 70 percent, with at least one of the disability ratings being 40 percent or higher.  For the purposes of the schedular criteria, a "single disability" includes multiple disabilities  resulting from a common etiology or single accident.  38 C.F.R. § 4.16.

The Veteran's has been assigned service connection for a lumbar spine disability (40 percent) and a cervical spine disability (10 percent) both of which were found to be the result of a motor vehicle accident during the Veteran's period of service from November 1990 to April 1991.  Additionally, the Veteran has been assigned two separate disability ratings for radiculopathy of the bilateral lower extremities which were found to be neurological abnormalities associated with his lumbar spine disability (10 percent).  As such, the combined disability rating of the Veteran's cervical spine disability, lumbar spine disability, and radiculopathy of the bilateral lower extremities is 60 percent, and the Board considers it a single disability rating for the purposes of TDIU.  Therefore, the Veteran meets the schedular criteria for TDIU.  38 C.F.R. §§ 4.16, 4.25.  The Veteran has been assigned a noncompensable disability rating for erectile dysfunction.  Additionally as discussed below, the Veteran unable to secure substantially gainful employment due to his previously service-connected disabilities.  

In January 2009, the Social Security Administration (SSA) opined that, due to a number of disorders including the Veteran's lumbosacral spine disability, his impairment was so severe that he was unable to perform any job existing in significant numbers in the national economy.

In February 2015, a VA vocational rehabilitation counselor indicated that it was uncertain whether or not the Veteran's vocational goals were reasonably feasible.  Specifically, the vocational rehabilitation counselor was unsure whether the Veteran was able to secure and maintain employment in light of his chronic pain caused by his service-connected disabilities.  The vocational rehabilitation counselor also noted that the Veteran had no secondary education or certifications.  During the counseling session, the Veteran reported that his civilian work history consisted of working as a corrections officer from 1980 to 1984 and working in manufacturing from 1984 to 2001.

In November 2015, the Veteran testified at a personal hearing before the Board that he has been in "absolute pain" since he injured his lumbosacral spine, and, as a result he "can't do work around the house, or basically anything[;] and the pain is getting worse."  See Transcript pp. 4, 10.  The Veteran also indicated that he had been out of work since 2001.  Id. at 3.  The Veteran's highest level of education was a certificate of high school equivalency augmented with one year of technical training in missile systems.  Id. at 9.

The Veteran underwent a VA examination in November 2015.  A VA examiner indicated that the Veteran's cervical spine disorder limited his ability to work.  The examiner indicated that the Veteran's back disability and radiculopathy of the lower extremities impact his ability to impact his ability to work, because it causes difficulty with walking and sitting.

The Veteran underwent another VA examination in April 2017.  The examiner indicated that the Veteran's lumbar spine disability limits his ability to perform tasks associated with physical work that requires periods of bending, squatting, or lifting heavy objects.  The examiner also indicated that, in order to perform sedentary work, the Veteran would likely need frequent breaks to allow for ambulation to minimize pain and stiffness associated with inactivity.

Here, the evidence indicates that the Veteran's disabilities clearly prevent him from securing and maintaining physical employment.  In April 2017, a VA examiner identified limitations on the Veteran's ability to maintain sedentary employment due to his previously service-connected disabilities including the requirement that the Veteran be provided frequent breaks.  Prior VA examinations also documented limitations on the Veteran's ability to secure and maintain employment.  In February 2015, a VA vocational rehabilitation counselor, familiar with possible career paths remaining open to the Veteran in the national economy, was not prepared to suggest that it was reasonably feasible that the Veteran would be able to secure and maintain gainful employment.  Although not dispositive, the SSA has also found that the Veteran's back disability prevents the Veteran from securing employment in the national economy; although the Board notes that SSA takes factors into consideration that the Board does not such as age and the effect of disabilities unrelated to service.  Finally, the Veteran's educational and work history further hamper the Veteran's chances of securing and maintaining substantially gainful employment, because he has no degrees or certifications beyond a high school equivalency; and his civilian work history consists entirely of jobs in the manufacturing and law enforcement industries that required some level of physical labor.  It is therefore at least as likely as not that the Veteran cannot maintain substantially gainful employment on account of his service connected disabilities.

Accordingly, entitlement to TDIU is granted.


ORDER

TDIU is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


